Opinion issued October 16, 2018




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-18-00420-CV
                            ———————————
                   SHEANA ELIZABETH BELL, Appellants
                                         V.
                     CASEY LYNN MORRISON, Appellee



                    On Appeal from the 309th District Court
                             Harris County, Texas
                       Trial Court Case No. 2010-48727


                          MEMORANDUM OPINION

      Appellant, Sheana Elizabeth Bell, has neither established indigence for

purposes of appellate costs, nor paid or made arrangements to pay the fee for

preparing the clerk’s record. See TEX. R. CIV. P. 145; TEX. R. APP. P. 37.3(a). After
being notified that this appeal was subject to dismissal, appellant did not adequately

respond. See TEX. R. APP. P. 37.3(b), 42.3(b).

      Accordingly, we dismiss the appeal for want of prosecution. See id. 42.3(b),

43.2(f). We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Jennings, Higley, and Massengale.




                                          2